Atkinson, J.
Section 1 of the act approved August 18, 1919 (Acts 1919, p. 63), provides “That to those counties of this State operating a county system of public schools, which have in their boundaries a city of one hundred thousand or more inhabitants maintaining an independent school system, and which said counties under existing latos ■are now levying a tax of five mills on the dollar for school purposes, authority is granted to said counties to levy a special tax on all taxable property in said counties, outside of independent local systems which may be located in said counties, an additional levy to that now allowed by law, not to exceed two and one half mills on the dollar.” Held:
(a) The section quoted purports to create a classification of counties, for the purpose of levying a school tax, solely upon the basis of population. A difference in population alone is not a sufficient reason upon which to base such classification.
(5) There being no such basis therefor, such classification is void and the act does not operate uniformly throughout the State, and is violative of art. 1, sec. 4, par. 1, of the constitution of this State, which declares that “Laws of a general nature shall have uniform operation throughout the State.”
(c) The judge erred in sustaining the demurrer and dismissing the illegality.

Judgment reversed.


All the Justices concur, except Hines, J., disqualified.